Name: COMMISSION REGULATION (EC) No 252/96 of 9 February 1996 temporarily altering the export refunds on beef
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 No L 32/ 18 ( ENI Offieial Journal of the European Communities 10 . 2. 96 COMMISSION REGULATION (EC) No 252/96 of 9 February 1996 temporarily altering the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 13 thereof, Whereas the export refunds on beef were fixed by Commission Regulation (EC) No 2854/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2854/95 to the informa ­ tion known to the Commission that the export refunds for the products listed in the Annex hereto should be altered, on a temporary basis, to the amounts set out therein ; whereas, however, such information may change making necessary the fixing of new export refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 13 of Regulation (EC) No 805/68 , as fixed in the Annex to Regulation (EC) No 2854/95 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p. 39. (3) OJ No L 299, 12. 12 . 1995, p. 3. 10 . 2 . 96 EN Official Journal of the European Communities No L 32/ 19 ANNEX to the Commission Regulation of 9 February 1996 temporarily altering the export refunds on beef (ECU/100 kg) (ECU/100 kg) Product code Destination f7) Refund (8) (,0) Product code Destination Ã ) Refund (8) ( ,0)  Live weight   Net weight  0102 10 10 120 01 73,00 0201 20 20 120I 02 104,50 0102 10 10 130 02 53,00 03l 72,50 03 37,50 l 04 19,00 04 36,00 0102 10 30 120 01 73,00 0201 20 30 1 10 (') 02 100,50 0102 10 30 130 02 53,00 03 69,00 03 37,50 04 34,00 04 19,00 0201 20 30 120 02 76,00 0102 10 90 120 01 73,00 03 53,00 0102 90 41 100 02 65,00 04 26,50 0102 90 51 000 02 48,50 0201 20 50 1 10 (')03 33,50 02 175,50 04 17,00 03 117,00 0102 90 59 000 02 48,50 04 58,50 03 33,50 0201 20 50 120 02 133,00 04 17,00 03 91,50 0102 90 61 000 02 03 48,50 33,50 04 45,50 04 17,00 0201 20 50 130 (') 02 100,50 48,50 03 69,000102 90 69 000 02 03 33,50 04 34,00 04 17,00 0201 20 50 140 02 76,00 0102 90 71 000 02 65,00 03 53,00 03 43,00 04 26,50 04 22,00 l 0201 20 90 700 02 76,00 0102 90 79 000 02 65,00 03 03 53,00 43,00 04 22,00 04 26,50 l 0201 30 00 050 (4) 0201 30 00 100 (2) 05 92,00  Net weight  02 244,00 100,50 03 171,50 0201 10 00 1 10 (') 02 03 69,00 04 86,00 04 34,00 06 220,00 0201 10 00 120 02 76,00 0201 30 00 150 (6) 09 129,50 03 53,00 10 108,50 04 26,50 03 102,50 0201 10 00 130 (') 02 138,50 04 51,50 03 93,00 06 119,50 04 46,50 07 74,00 0201 10 00 140 02 104,50 03 72,50 0201 30 00 190 (6) 02 105,50 04 36,00 03 69,00 0201 20 20 110 (') 02 138,50 04 34,50 03 93,00 06 84,50 04 46,50 07 74,00 No L 32/20 I EN I Official Journal of the European Communities 10 . 2. 96 (ECU/100 kg) (ECU/100 kg) Product code Destination f) Refund ( «) (10) Product code Destination (7) Refund (8) ( ,0)  Net weight   Net weight  0202 10 00 100 02 76,00 1602 50 10 120 02 128,50 (9) 03 53,00 03 102,50 (9) 04 26,50 04 1 02,50 (9) 0202 10 00 900 02 104,50 1602 50 10 140 02 113,50 ( ») 03 72,50 03 91,00 (9) 04 36,00 04 91,00 Q 0202 20 10 000 02 104,50 1602 50 10 160 02 91,00 f) 03 72,50 03 73,00 (9) 04 36,00 . 04 73,00 f) 0202 20 30 000 02 76,00 1602 50 10 170 02 60,50 (') 03 53,00 03 48,50 (9) 04 26,50 04 48,50 Ã 0202 20 50 100 02 133,00 1602 50 10 190 02 60,50 03 91,50 03 48,50 04 45,50 04 48,50 0202 20 50 900 02 76,00 1602 50 10 240 02 03 53,00 03 04 26,50 04  0202 20 90 100 02 76,00 1602 50 10 260 02 03 53,00 03 04 26,50 04  0202 30 90 100 (4) 05 92,00 1602 50 10 280 02  0202 30 90 400 (6) 09 129,50 03  10 108,50 04  03 102,50 1602 50 31 125 01 115,50 (5) 04 06 51,50 119,50 1602 50 31 135 01 73,00 (9) 07 74,00 1602 50 31 195 01 36,00 0202 30 90 500 (6) 02 105,50 1602 50 31 325 01 103,50 0 03 69,00 1602 50 31 335 01 65,50 0 04 34,50 1602 50 31 395 01 36,00 06 07 84,50 74,50 1602 50 39 125 01 115,50 0 0202 30 90 900 07 74,50 1602 50 39 135 01 73,00 f) 0206 10 95 000 02 105,50 1602 50 39 195 01 36,00 03 69,00 1602 50 39 325 01 103,50 (5) 04 34,50 1602 50 39 335 01 65,50 (9) 06 84,50 1602 50 39 395 01 36,00 0206 29 91 000 02 105,50 1602 50 39 425 01 77,50 0 03 04 69,00 34,50 1602 50 39 435 01 48,50 (9) 06 84,50 1602 50 39 495 01 36,00 0210 20 90 100 08 87,50 1602 50 39 505 01 36,00 04 52,00 1602 50 39 525 01 77,50 0 0210 20 90 300 02 108,50 1602 50 39 535 01 48,50 (9) 0210 20 90 500 (3) 02 108,50 1602 50 39 595 01 36,00 10 . 2 . 96 EN Official Journal of the European Communities No L 32/21 (ECU/100 kg) (ECU/100 kg) Product code Destination f) Refund (8) ( 10) Product code Destination f) Refund (8) ( 10)  Net weight   Net weight  1602 50 39 615 01 36,00 1602 50 80 495 01 36,00 1602 50 39 625 01 16,00 1602 50 80 505 01 36,00 1602 50 39 705 01 19,00 1602 50 80 515 01 16,00 1602 50 39 805 01  1602 50 80 535 01 48,50 (9) 1602 50 39 905 01  1602 50 80 595 01 36,00 1602 50 80 135 01 73,00 O 1602 50 80 615 01 36,00 1602 50 80 195 01 36,00 1602 50 80 625 01 16,00 1602 50 80 335 01 65,50 Q 1602 50 80 705 01 19,00 1602 50 80 395 01 36,00 1602 50 80 805 01  1602 50 80 435 01 48,50 f) 1602 50 80 905 01  (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82 . (3 ) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . fl OJ No L 336, 29 . 12. 1979, p. 44. ( 5) OJ No L 221 , 19 . 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210 of 1 . 8 . 1986, p. 39). f) The destinations are as follows : 01 Third countries . 02 North African, Near and Middle East third countries, west, central , eastern and southern African third countries, Gaza and Jericho, Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Bots ­ wana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 Iceland, Norway, the island of Heligoland, Faeroe Islands, Andorra, Gibraltar, Vatican City, the communes of Livigno and Campione d'ltalia, Estonia, Latvia, Lithuania, Poland Czech Republic, Slovak Republic, Hungary, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia-Herzegovina, Serbia and Montenegro, Territory of the Former of Macedonia, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Viet Nam, Indonesia, the Philippines, China, North Korea and Hong kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87. 04 Switzerland. 05 The United States of America, carried out in accordance with amended Commission Regulation (EEC) No 2973/79 . 06 French Polynesia and New Caledonia . 07 Canada. 08 North , West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia . 09 North African third countries, Near and Middle East, central , eastern and southern African third countries, Gaza and Jericho, Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia . 10 West African third countries. (8) Article 7 of amended Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries . (*) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80 . ( 10) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed . NB : The countries are as defined in Commission Regulation (EC) No 3478/93 (OJ No L 317 of 18 . 12. 1993, p. 32). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.